   Case 4:20-cv-00026-RSB-CLR Document 22 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 REBECCA HILL, INDIVIDUALLY AND
 ON BEHALF OF THE ESTATE OF WILLIE
 WHALEY,

                Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-26

         v.

 GEORGIA DEPARTMENT OF
 CORRECTIONS, et al.,

                Defendants.

                                            ORDER

       The Court has been advised by the parties that they have reached an agreement to the terms

of a settlement as to all claims in the above-captioned case. (Doc. 21.) They further advise that,

“[p]ursuant to the agreement, Plaintiff has applied for letters of administration with the Probate

Court of Whitfield County, Georgia [and] [o]nce the letters of administration are issued, the parties

will be able to finalize their settlement agreement and file a stipulation of dismissal with prejudice

in this action.” (Id. at p. 1.) The parties have jointly requested that the Court “stay all deadlines

in this case for ninety days, in order to allow time for the Probate Court of Whitfield County to

process Plaintiff’s application and for the parties to finalize the settlement agreement and file the

stipulation of dismissal.” (Id.) In light of the foregoing, the Court DIRECTS the Clerk of Court

to ADMINISTRATIVELY CLOSE this case for ninety (90) days. See Heape v. Flanagan, No.

6:07-CV-12, 2008 WL 2439736 (S.D. Ga. June 9, 2008). Given this stay, all pending deadlines

are TERMINATED and the parties’ Joint Motion to Stay Proceedings, (doc. 21), is thus DENIED

AS MOOT.

       Within ninety (90) days of the date this Order is entered, the parties—if they wish—may

present a dismissal judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2), incorporating
   Case 4:20-cv-00026-RSB-CLR Document 22 Filed 03/25/21 Page 2 of 2




the terms of their settlement, so the Court may retain jurisdiction to enforce the agreement. In the

alternative, the parties may simply file a joint stipulation of dismissal. If the parties fail to file a

dismissal (or, if necessary, move to reopen the case) within ninety (90) days, the Court will sua

sponte dismiss the case with prejudice. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

381–82 (1994).

        SO ORDERED, this 25th day of March, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   2
